                        So Ordered.

     Dated: January 23rd, 2019


 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF WASHINGTON
10
      In re:
11                                                        Case No. 18-03197-FPC11
12    Giga Watt Inc.
                                                          ORDER APPROVING
13                                                        APPOINTMENT OF CHAPTER 11
                         Debtor                           TRUSTEE
14
15     THIS MATTER having come before the Court on the United States Trustee's
16
     Application for Order Approving Appointment of Chapter 11 Trustee, it is hereby
17
     ORDERED that:
18
               1. The appointment of Mark Waldron to serve as Chapter 11 Trustee is hereby
19
20   approved pursuant to 11 U.S.C. Section 1104(d).

21                                         / / / END OF ORDER / / /
22 Presented By:
23
   /s/ James D. Perkins
24 JAMES D. PERKINS
   Attorney for the United States Trustee
25
26
27
28   Order For Appointment of Trustee- 1

18-03197-FPC11        Doc 146       Filed 01/24/19      Entered 01/24/19 08:42:55   Pg 1 of 1
